 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolden Cream Do-NutandMilk,Bakery, Laundry,SalesDrivers,Dairy and Vending Employees,and Allied Workers Local UnionNo. 537. Case27-CA-902029 October 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 7 November1984, the General Counsel of the National LaborRelations Board issued a complaint 21 December1984 against Golden Cream Do-Nut, the Respond-ent, alleging that it has violated Section 8(a)(5) and(1) of the National Labor Relations Act.Although properly served copies of the chargeand complaint, the Company has failed to file ananswer.When served with the complaint, the Re-spondent's counsel advised the Regional Directorby letter dated 11 January 1985 that in view of acreditor's bankruptcy petition filed under Chapter7,Title 11 of the Bankruptcy Code on 21 Decem-ber 19$4, the Respondent did not intend to file ananswer. Counsel for the Respondent also advisedcounsel for the Region that the Respondent ceasedoperations in early December, prior to the filing ofthe bankruptcy petition. On 12 March 1985 theGeneralCounsel filed a Motion for SummaryJudgment and attached thereto a copy of the sum-mons to debtor which had notified the Respondentthat the bankruptcy petition had been filedagainstit.On 14 March 1985 the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted. The Respondentfiled no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the followingRuling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from the service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that when advised by telephone on 21 Febru-ary 1985 and on 5 March 1985 by a representativeof the General Counsel in Region 27 of the Nation-alLabor Relations Board that summary judgmentwould be sought if no answer was filed, the Re-spondent's counselagainstated its intent not to filean answer. This intent was confirmed by letterdated 6 March 1985.In the absence of good cause being shown forthe failure to file a timely answer, and in accord-ance with the rules set forth above, the allegationsof the complaint are deemed admitted as true andtheBoard so finds. Accordingly, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a Colorado corporation, is en-gaged in the business of baking donuts and pastriesat its facility in Denver, Colorado, where it annual-ly purchases and receives goods, materials, andservices valued in excess of $50,000 directly frompoints and places outside the State of Colorado.We find that the Company is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that the Union is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESSince 1944, and at all times material herein, theUnion has been the designated exclusive collective-bargaining representative of the Respondent's em-ployees in two appropriate units hereinafter de-scribed as unit A and unit B, and has been recog-nized as such by the Respondent. Such recognitionhas been embodied in successive collective-bargain-ing agreements, the most recent of which is effec-tive by its terms for unit A for the period from 1August 1981 to 4 August 1984. The most recentcollective-bargaining agreement between the Unionand the Respondent for unit B is effective by itsterms from 1 August 1982 to 31 March 1985. Since1June 1984, the Respondent bypassed the Unionand bargained directly with employees in the unitsconcerning wages, hours, and other terms and con-ditions of employment. Since September 1984, theRespondent has failed and refused to meet with theUnion to adjust grievances and has failed and re-fused to pay contractually required fringe benefitsfor employees in the units. Since 28 September1984, the Respondent has failed and refused topresent requested financial data relevant and neces-sary to substantiate the Respondent's claimed in-277 NLRB No. 4 GOLDEN CREAM DO-NUTability to continue current wages and benefits 'and-the Respondent has conditioned the reaching of anew bargaining agreement for unit A on a midtermmodification of the bargaining agreement in effectfor unit B. On 6 November 1984 the Respondent"locked-out" employees in the units in furtheranceof its effort to achieve midterm modifications andunilaterally change the wages, hours, and workingconditions of employees in the units.Accordingly, we find that by the aforesaid con-1984, the Respondent has failed and refused to bar-gain collectively in good faith with a representativeof its employees, and the Respondent has therebybeen engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Golden Cream Do-Nut is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Milk, Bakery, Laundry, Sales Drivers, DairyandVending Employees, and AlliedWorkers,]Local Union No. 537 is a labor organization withinthe meaning of Section 2(5) of the Act.3.All driver salesmen and transport drivers em-ployed by the Respondent and encompassed in thecollective-bargaining agreement between the Re-spondent and Local 537, effective 1 August 1981 to4 August 1984, constitute a unit (unit A) appropri-ate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4.All inside employees of the Respondent, in-cluding the working lead person, do-nut machineoperators,bench persons, dough mixers, icingmixers, oven operator, wrapping machine opera-tors, lead employees, icers, packers, box makers,pick-up employees, retail employees, feed table op-erators,clean-up employees, checkers, receivingclerks, loaders, and special delivery drivers; exclud-ing office workers, guards and supervisors as de-fined in the Act, as amended, and encompassed inthe collective bargaining agreement between theRespondent and Local 537, effective from 1August 1982 to 31 March 1985, constitute a unit(unit B) appropriate for the purpose of collective-bargaining within the meaning of Section 9(b) ofthe Act.5.Since about 1944, and at all times materialherein, the Union has been the exclusive collective-bargaining representative of the Respondent's em-ployees in the aforesaid appropriate units for thepurpose of collective bargaining within the mean-ing of Section 9(a) of the Act.6.By the acts described in section II, above, theRespondent has failed and refused, and is failing7and refusing, to bargain collectively in good faithwith the Union and has been, and is, engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.7.By the acts described in section II, above, theRespondent has interfered with, restrained, and co-erced its employees in the exercise of the rightsguaranteed them by Section 7 of the Act and there-by has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.The Respondent having unlawfully discontinuedpaying contractually required fringe benefit contri-butions from September 1984 through that date inDecember 1984 when the Respondent completelyceased business operations,Iwe shall order the Re-spondent to make unit employees whole by payingsuch fringe benefit contributions which have notbeen paid and which would have been paid absentthe Respondent'sunlawful discontinuance of pay-ment for such benefits.2It having been found that the Respondent unlaw-fully locked out its bargaining unit employees on 6November 1984 through that date in December1984 when the Respondent completely ceased busi-ness operations,the Respondent will be required tomake them whole for any loss of wages or otherbenefits they may have suffered by reason of suchunlawful conduct, with interest as provided for in'We leave for the compliance stage the determination of the exactdate in December when the Respondent ceased its business operations2Because the provisions of employee benefit fund agreements are vari-able and complex,the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund paymentsWe leave to the compliance stage the questionof whether the Respondent must pay any additional amounts into thefringe benefits funds in order to satisfy our "make-whole" remedy Theseadditional amounts may be determined, depending on the circumstancesof each case,by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions,to evidenceof any loss directly attributable to unlawful withholding action, whichmight include the loss of return on investment of the portions of fundswithheld,additional administrative costs, etc,but not collateral losses.Merryweather Optical Co,240 NLRB 1213, 1216 in.7 (1979).In granting the General Counsel'sMotion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto contest either the factual allegations or the legal conclusions of theGeneral Counsel's complaints. Thus, the Chairman regards this proceed-ing as being essentially a defaultjudgment which is without precedentialvalue 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Steel Corp.,231 NLRB 651 (1977). See gen-erallyIsis Plumbing Co.,138 NLRB 716 (1962).ORDERThe National Labor Relations Board orders thatthe Respondent, Golden Cream Do-Nut, Denver,Colorado, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Bypassing and refusing to bargain with Milk,Bakery, Laundry, Sales Drivers, Dairy and Vend-ing Employees, and Allied Workers Local UnionNo. 537, and bargain directly with the employeesin the appropriate units set forth below, concerningtheir wages, hours, and other terms and conditionsof employment in derogation of the status of theUnion as the exclusive bargaining representative ofsuch employees.(b)Conditioning the reaching of a new bargain-ing agreement for unit A, set forth below, on mid-term modification of the bargaining agreement ineffect for unit B, also set forth below.(c)Unilaterallymodifying working conditions,wages, and hours of employees in units A and B,without bargaining with the exclusive representa-tive of these employees.(d) Refusing and failing to meet with the Unionto adjust grievances arising in the appropriate unitsset forth below.(e)Refusing and failing to pay contractually re-quired fringe benefits for unit employees.(f)Unlawfully locking out unit employees.(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.The appropriate units are:All driver salesmen and transport drivers em-ployed by the Respondent and encompassed inthe collective bargaining agreement betweenthe Respondent and Local 537, effective from1August 1981 to 4 August 1984.All inside employees of the Respondent, in-cluding the working lead person, do-nut ma-chine operators, bench persons, dough mixers,icing mixers, oven operator, wrapping machineoperators, lead employees, icers, packers, boxmakers, pick-up employees, retail employees,feedtableoperators,clean-upemployees,checkers, receiving clerks, loaders, and specialdeliverydrivers;excludingofficeworkers,guards and supervisors as defined in the Act,as amended, and encompassed in the collec-tive-bargaining agreement between the Re-spondent and Local 537, effective from 1August 1982 to 31 March 1985.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make appropriate payments for contractuallyrequired fringe benefits which were not paid forunit employees during the period 1 September 1984through the date in December 1984 when the Re-spondent ceased its business operations.(b)Make locked-out employees whole for anyloss of earnings they may have suffered from 6 No-vember, 1984 through December 1984 by reason oftheunlawful conduct involved herein, in themanner set forth in the section of this decision enti-tled "Remedy."(c)On request, present to the Union requested fi-nancial data relevant and necessary to substantiatethe Respondent's claimed inability to pay contrac-tual wages and benefits.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Mail to its employees in units A and B copiesof the attached notice marked "Appendix."3Copies of the notice on forms provided by the Re-gionalDirector for Region 27, after being signedby the Respondent's authorized representative,shallbemailed by the Respondent immediatelyupon receipt.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.S If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to mail and abide by this notice.WE WILL NOT bypass and refuse to bargain withMilk, Bakery, Laundry, Sales Drivers, Dairy andVending Employees, and Allied Workers LocalUnion No. 537, as the duly designated representa-tive of our employees in units appropriate for col- GOLDEN CREAM DO-NUTlective bargaining,concerning wages, hours, andother terms and conditions of employment in dero-gation of the statusof theUnion as the exclusivebargaining representative of our employees.WE WILL NOTcondition the reaching of a newbargaining agreementfordriversalesmen andtransport drivers on a midterm modification of thebargaining agreement in effect for all inside em-ployees.WE WILL NOTunilaterallymodify working con-ditions,wages,and hours of employees in the twounitswithoutbargaining with the exclusive repre-sentative of these employees.WE WILL NOTrefuse to meet with the Union toadjust grievances.WE WILL NOTrefuse and fail to pay contractual-ly required fringebenefits forunit employees.WE WILL NOTunlawfully lock out unit employ-ees.9WE -WILL NOT. in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL make whole all employees in the bar-gainingunits by making appropriate payments forcontractually required fringe benefits which werenot paid during the period 1 September 1984throughDecember 1984, when we ceased oper-ations.WE WILL make all locked-out employees wholefor any loss of earnings they may have sufferedfrom 6 November 1984 through December 1984 byreasonof our unlawful conduct.WE WILL, on request, present to the Union finan-cial data relevant and necessary to substantiate ourclaimed inability to pay contractual wages and ben-efits.GOLDEN CREAM Do-NuT